Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “in response to receiving a vehicle-sharing request, contextual information, wherein the contextual information includes at least one of (i) vehicle selection history information associated with a vehicle-sharing account corresponding to the vehicle-sharing request, (ii) location information associated with the vehicle-sharing request, and (iii) application information corresponding to the vehicle-sharing request; generating vehicle recommendations 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity (under sales and business relations). That is, other than reciting “processors” and “non-transitory computer-readable medium”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “obtaining”, “generating”, “transmitting”, and “assigning” in the context of this claim encompasses the user to manually determine vehicle recommendation to users and assigning the vehicles in response to user’s approval. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “portable device” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The limitations of the dependent claims 2-10 and 12-20, further describe the identified abstract idea. In addition, the limitations of claims 4-9 and 12-19 define how the vehicle is recommended for a user which further describes the abstract idea. The generic computer component of claims 2-3, 10 and 20 (portable device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puente et al. referred to hereafter as Puente (U.S. Patent Application Publication No. 2015/0206206).

As to claims 1 and 11, Puente teaches a method and system comprising:
obtaining, using a processor configured to execute instructions stored in a nontransitory computer-readable medium and in response to receiving a vehicle-sharing request, contextual information, wherein the contextual information includes at least one of (i) vehicle selection history information associated with a vehicle-sharing account corresponding to the vehicle-sharing request, (ii) location information associated with the vehicle-sharing request, and (iii) application information associated with a portable device corresponding to the vehicle-sharing request (para. 50-52); 
generating, using the processor, vehicle recommendations based on the contextual information (para. 52-53); 
transmitting, using the processor, a first set of vehicle recommendations to the portable device (para. 32-33); and 

As to claims 2 and 12, Puente teaches the method and system of claims 1 and 11 as discussed above.
Puente further teaches:
updating, using the processor and in response to assigning the vehicle to the user, the vehicle selection history information associated with the vehicle-sharing account based on the vehicle (para. 50-53).
As to claims 3 and 13, Puente teaches the method and system of claims 1 and 11 as discussed above.
Puente further teaches:
generating, using the processor and in response to receiving a signal indicating a non-selection of each vehicle of the first set of vehicle recommendations, a second set of vehicle recommendations based on the contextual information (para. 50-53, 92-93).
As to claims 4 and 14, Puente teaches the method and system of claims 1 and 11 as discussed above.
Puente further teaches:
the contextual information includes user history information associated with the vehicle-sharing account; and the user history information indicates at least one of: date information associated with prior vehicle-sharing sessions; and time 
As to claims 4 and 14, Puente teaches the method and system of claims 1 and 11 as discussed above.
Puente further teaches:
wherein the user history information indicates at least one of: occupancy information associated with the prior vehicle-sharing sessions; and integrated transportation service history associated with the prior vehicle-sharing sessions (para. 50-53, 92-93).
As to claims 6 and 16, Puente teaches the method and system of claims 1 and 11 as discussed above.
Puente further teaches:
wherein the location information indicates at least one of an originating location associated with the vehicle-sharing request and a destination associated with the vehicle-sharing request (para. 88).
As to claims 7 and 17, Puente teaches the method and system of claims 6 and 16 as discussed above.
Puente further teaches:
wherein the location information is associated with at least one of an originating location type associated with the vehicle-sharing request and a destination type associated with the vehicle-sharing request (para. 43, 88 and 92).
As to claims 8 and 18, Puente teaches the method and system of claims 1 and 11 as discussed above.
Puente further teaches:
the vehicle selection history information indicates vehicle information associated with prior vehicle-sharing sessions; and the vehicle information indicates at least one of: 
As to claims 9 and 19, Puente teaches the method and system of claims 8 and 18 as discussed above.
Puente further teaches:
wherein the vehicle information indicates at least one of: a fuel efficiency of vehicles used during the prior vehicle-sharing sessions; and a type of vehicle used during the prior vehicle-sharing sessions (para. 42 and 87-88).
As to claims 10 and 20, Puente teaches the method and system of claims 1 and 11 as discussed above.
Puente further teaches:
wherein the application information includes information from at least one of a calendar application of the portable device and a messaging application of the portable device (para. 47 and 92-93).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628